..,.   . .




                             THEA~TORNEYGENERAL
                                     OF 7rEas

         FVILL      WILSON
       A1T‘,XSi.-EY    GENERA=.
                                   November 15, 1960


             Mr. H. D. Dcdgen                Opfnion No. WW-959
             Executive Secretary
             ffameand Fish Commission        Re:   Authority of the Game
             Austin, Texas                         and Fish Commission to
                                                   expend monies from the
                                                   Game and Ffsh Fund for
                                                   the constructionof piers
                                                   into the Gulf of Mexico
                                                   or inland bays, for the
                                                   purpose of accommodating
                                                   the public in their rec-
                                                   reational fishing activl-
             Dear Mr. Dodgen:                      ties.
                    Your request for an opinion reads as follows:
                          "The LegislativeBudget Board and the
                     Game and Fish Commissionhave raised the
                     question as to whether or not the Game and
                     Fish Commission;out of its existing funds9
                     may construct piers Into the Gulf of Mexico
                     or the inland bays for the purpose of accom-
                     modating the public in their recreational
                     fishing activity.
                          "Article   4018, R.C.S. 1925 and Article
                     895, V.P.C.   1925, as amended by Acts 1951,
                     52nd Legislature,   Chapter 476, and Acts 1947,
                     50th Legislature,   R.C.S,, Chapter 297, are
                     fundamentallythe basic authorityfor the
                     existence of and the duties of the Game and
                     Fish Commission.
                          "Chapter 23, 56th Legislature,Third Call-
                     ed Session, 1959, appropriatedfunds to be ex-
                     pended by the Game and Fish Commission,but it
                     does not appear that any special appropriation
                     was made for the expenditureof Game and Fish
                     Funds for the constructionof piers for the
                     accommodationof the public in their recrea-
                     tional fishing activities.
Mr. H. D. Dodgen, page 2 (W-959 1


          YPherefore,we rerpectfullyrequest your
     opinion PI to whether or not under the general
     authority granted to the Game and Fish Con-
     mission they ark authorized to expend any of
     the funds from the Special Game and Fish Fund
     for the conrtructlonof piers into the Gulf of
     Mexico or the inland bays for the purpose of
     accommodatingthe public la their recreational
     fishing activity.*
     The powerr and duties of the Game and Fish Commiaslon
are specified in Title 67 of the Revised Civil Statutes of
Texas, 1925, as amended (Article 4016-4075b,V.C.S.) and
Title 13, Revised Penal Code of Texas, 1925, a8 amended
(Articles871~978n-2,V.P.C.).
     Article 4018, Vernon's Civil Statutes, prescribes the
general powers of the Game and Fish Commission to be the
execution of the laws relating to game* fish, oysters and
marine life and such further duties aa are imposed by legis-
lation and to examine or have examined all streams, lakes
or ponds when requestad to do so, for the purpose of s;;;king
such waters with fish beat suited to such locations.
cle 895 further provides for the purchase, Introduction,pro-
pagatlon and distributionof game and wild birds, authorizes
the disseminationof informationpertaining to the conserva-
tion and economic value of wild animal life. In addition to
the foregoing general duties of the Game and Fish Commission,
the Legislaturehas specified certain'detalledduties of the
Game and Fish Commission in the enforcementof the Game and
Fish Laws or this State.
     It cannot be said that the general duties set out above
imply authorizationto construct recreationalfacilities
for the public,'such as the piers mentioned in your request
and we have been unable to find any specific authorization
which would authorize such construction. Therefore,your ques-
tion is governed by the maxim that "The express mention of
owe thisg impller the exclusion of another-" See Ellis v.
First National Dank ia Dallas, 311 S.W. 26 916 at 921.
     1958) err, rer. a.r.e., and 39 Tex. Jur., “Statutes,” I 100,
p!'i8g.
     Since the Legislaturehas no% authorized the Game lwd
Finh Commission to construct recreationalfacllitier, it is our
opinion that you do not have the authority to expend fuwda
from the Game lwd Flab Fund for the constructionof pier8 i8to
the Gulf of Mexico or inland bay8 for the purpose of accommo-
dating the public in recreatioaalfishing activities.
or. Ii.D. Dodgen, Page 3 @W-%9)


                          SUMMARY

     The Legislaturehas not authorized the Game
     and Fish Commlrsion to expend funds rrom the
     Qame and Fish Fund for the coastruction of
     pier8 into the Gulf of Mexico or inland bays
     for the purpose of accommodatingthe public
     la recreationalfishing activltier.

                          Youra   very truly,
                          WILL WILSON
                          Atbormey Qeweral of Texaa




                             Assistant
JR:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Virgil R. Pulliam
James P. Ryan
Leon F. Perek
REVIEWEDFORTHEATTORNEX     QENERAL
BY: Leonard Paasmore